 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        Fax: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Respondents
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   GIOVANNY HERNAN ORTEGA,                         ) CASE NO. 3:18-cv-03228-WHO
                                                     )
13           Petitioner,                             ) JUDGMENT
                                                     )
14      v.                                           )
                                                     )
15   ERIK BONNAR, et al.,                            )
                                                     )
16           Respondents.                            )
                                                     )
17

18           On November 22, 2019, Petitioner’s petition for writ of habeas corpus was granted. Pursuant to
19 Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of Petitioner and

20 against Respondents. The Clerk of Court shall close the file in this matter.

21

22           IT IS SO ORDERED.
23

24           DATE: February 24, 2020
                                                         The Honorable William H. Orrick
25                                                       United States District Judge
26
27

28

     JUDGMENT
     NO. 3:18-CV-3228 WHO
30
